Case 6:21-cv-00003 Document 82-5 Filed on 02/12/21 in TXSD Page 1 of 5




                         Exhibit
       Case 6:21-cv-00003 Document 82-5 Filed on 02/12/21 in TXSD Page 2 of 5




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                        VICTORIA DIVISION
_______________________________________
STATE OF TEXAS
                        Plaintiff,
   v.                                                 Case No. 6:21-cv-00003
UNITED STATES OF AMERICA, et al.,
                        Defendants,
and
FIEL HOUSTON, et al.,
                        Intervenor-Defendants.
_______________________________________



                            DECLARATION OF ALAIN CISNEROS
                                (pursuant to 28 U.S.C. § 1746)


         I, Alain Cisneros, am over the age of 21 and fully competent to make this declaration.

Under penalty of perjury, I declare the following based on my personal knowledge:

      1. I am the Campaign Coordinator at FIEL Houston, where I manage our advocacy

campaigns and am the primary point of contact with our clients and their families.

      2. As previously explained by our Executive Director, FIEL provides legal, advocacy, and

education services for its nearly 11,000 members in the greater Houston area. More than 75% of

our members are part of mixed-status families that include some individuals who are without

status and others who are U.S. citizens. In most such families, the parents are undocumented

while the children are U.S. citizens.
    Case 6:21-cv-00003 Document 82-5 Filed on 02/12/21 in TXSD Page 3 of 5




   3. In my capacity as Campaign Coordinator, I work closely with FIEL’s deportation defense

team and am regularly in contact with clients who are under threat of deportation. Naturally, I

also get to know their families and the communities they are part of.

   4. One of the main fears that these clients repeatedly express to me is that, should they be

deported, they would be separated from their children. Most of these children were born and

raised in the U.S. and know no other home. Parents with final removal orders describe the

constant fear that any minor infraction, such as a traffic ticket, could lead to long-term family

separation and completely upend their children’s lives. Many have made arrangements for

caretakers, such as extended family members or close friends, who are to assume responsibility

for their children should they be deported.

   5. Almost daily, I have interacted with and gotten to know such families. After the January

20 DHS Memorandum was issued, many of our clients breathed a sigh of relief that, at least for

now, the looming fear that they feel every day had subsided. However, after the deportation

pause was stayed, many reached out to FIEL panicked and uncertain about what to expect.

   6. I was recently in contact with several community members who shared with me the

difficult decisions they have to make as parents and caretakers who have final removal orders

hanging over them.

   7. For example, an asylum-seeker and father to three U.S.-citizen daughters who has lived

in the country for decades, described the anxiety he feels every time he reports for his regular

check-ins with ICE. His wife and three daughters always accompany him because they are

afraid that if ICE decides to deport him, they won’t have a chance to say goodbye.

   8. Another case I am aware of is of an individual who is the primary caretaker of his two

nieces who were born in the U.S. Their mother suffers from mental health problems and



                                                  2
    Case 6:21-cv-00003 Document 82-5 Filed on 02/12/21 in TXSD Page 4 of 5




abandoned her daughters, leaving them in the care of their uncle. He fears of that if he is

deported, the girls will be placed in the foster care system and possibly split up. The

psychological trauma of having been abandoned twice, he notes, would have a lasting impact on

his nieces. The thought of this scenario clouds his future and causes him constant anxiety.

   9. Those left behind, the spouses, children, family, and community members, describe the

lasting toll of having a loved one deported. A woman with five U.S.-born children whose

husband was deported recounted how it’s a struggle to make ends meet and she must rely on the

generosity of extended family and friends for support. Children, traumatized by the sudden loss

of a parent, wake up crying in the middle of the night from nightmares and have difficulty

concentrating in school.

   10. In a particularly heart-wrenching case, I recall a mother of three who was pulled over for

a missing license plate, arrested, and eventually deported. Her youngest son would constantly

ask his father where his mother was and whether she would return to tuck him in at night. Her

middle child developed cancer and she sought a humanitarian visa to visit him but was denied.

He passed away a few months later.

   11. As I have observed through my work, the harm deportation radiates outward, beyond just

the individual, to their family and loved ones. It is a constant source of fear and anxiety and

profoundly impacts how people engage with the world around them. And of course, the pain of

having a loved one, especially a parent, deported lingers for those “left behind” who are, in many

cases, young children who have only ever known America as home.




I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge.

                                                 3
Case 6:21-cv-00003 Document 82-5 Filed on 02/12/21 in TXSD Page 5 of 5
